NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                JOSE F., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.C., Appellees.

                              No. 1 CA-JV 20-0251
                                 FILED 1-28-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD33705
               The Honorable Lori Horn Bustamante, Judge

                                   AFFIRMED


                                    COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Doriane F. Neaverth
Counsel for Appellee Department of Child Safety
                           JOSE F. v. DCS, A.C.
                           Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1            Jose F. (“Father”) appeals the juvenile court’s decision to
terminate his parental rights to A.C. Mother is not a party to this appeal.
For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2           Father is the biological parent of A.C., born in September
2018. The Department of Child Services (“DCS”) removed A.C. at birth
because she was born substance-exposed. DCS then petitioned the court to
find A.C. dependent. In February 2019, Father established paternity of A.C.
DCS reached out to Father on several occasions to unify him with his
daughter. But Father made no attempts to contact A.C. until a DCS case
manager visited Father’s home in May 2019. That same month, DCS
amended its dependency petition to allege Father was unable to provide
proper and effective parental care and control due to neglect and substance
abuse.

¶3            At that time, Father was on probation for a drug offense.
Terms of Father’s probation required him to participate in substance abuse
treatment and regularly meet with his probation officer. Father failed to
comply with these requirements and his probation officer informed DCS
that she anticipated seeking a warrant for Father’s arrest.

¶4             In September 2019, the juvenile court adjudicated A.C.
dependent as to Father and approved DCS’s case plan of family
reunification.

¶5             DCS offered numerous services to father, including drug
testing, substance abuse treatment, visitation services, parent aide services,
and case management services. Other than visits, Father failed to
participate in any of the services provided to him. Father submitted positive
drug tests through the probation department.




                                      2
                           JOSE F. v. DCS, A.C.
                           Decision of the Court

¶6           Father’s participation in the case remained inconsistent
through May 2020. The DCS case manager reported to the Foster Care
Review Board (“Board”) that she struggled to communicate with Father.
She explained that Father never complied with the requested psychological
evaluation necessary to structure an accurate recommendation. Father’s
inconsistency also prevented DCS from referring him to a parent aide
intake. And Father failed to submit required drug screens or engage in any
form of substance abuse treatment. Noting Father’s inconsistent
participation in services and his inability to implement necessary
behavioral changes, the Board recommended DCS change the case plan to
severance and adoption.

¶7             DCS moved to terminate Father’s relationship with A.C. in
June 2020, citing grounds of substance abuse and nine-months’ time in care.
Father failed to appear at the initial termination hearing scheduled for July
2020. No parties objected, and the court continued the hearing for August
2020.

¶8            Father again failed to appear. When asked about Father’s
absence, his counsel stated Father’s “job would not let him off work.” The
juvenile court found Father had notice of the hearing, had been advised of
the consequences of failing to appear, and had not shown good cause for
his absence. The court thus concluded he waived his right to contest the
allegations in the motion for termination and proceeded in his absence.

¶9            At the termination hearing, the DCS case manager testified
about Father’s history of substance abuse, his failure to participate in
substance abuse treatment referrals, and his sporadic and unsuccessful
participation in drug testing. The case manager also testified that she does
not believe Father is sober and that this impacts his ability to parent A.C.
She noted Father made no attempts over the course of nine months to
remedy the issues that resulted in A.C. being placed in DCS’s custody.

¶10           The court terminated Father’s parental rights on substance
abuse and fifteen-months’ grounds. Father timely appealed. We have
jurisdiction under Article 6, Section 9 of the Arizona Constitution, A.R.S. §§
8-235(A) and 12-120.21(A)(1), and Arizona Rule of Procedure for Juvenile
Court 103(A).

                               DISCUSSION

¶11           We review the termination of parental rights for an abuse of
discretion. Titus S. v. Dep’t of Child Safety, 244 Ariz. 365, 369, ¶ 15 (App.
2018). This court will uphold the juvenile court’s findings of fact “if


                                      3
                             JOSE F. v. DCS, A.C.
                             Decision of the Court

supported by adequate evidence in the record.” Christy C. v. Ariz. Dep’t of
Econ. Sec., 214 Ariz. 445, 452, ¶ 19 (App. 2007) (quoting State v. Smith, 123
Ariz. 243, 247 (1979)). “The juvenile court, as the trier of fact in a termination
proceeding, is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and make appropriate findings.”
Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

¶12           “Before a State may sever completely and irrevocably the
rights of parents in their natural child, due process requires that the State
support its allegations by at least clear and convincing evidence.” Santosky
v. Kramer, 455 U.S. 745, 747–48 (1982). “[S]uch a standard adequately
conveys to the factfinder the level of subjective certainty about his factual
conclusions necessary to satisfy due process.” Id. at 769.

I.            Statutory Ground

¶13           To terminate the parent-child relationship, the juvenile court
must find parental unfitness based on at least one statutory ground under
A.R.S. § 8-533(B) by clear and convincing evidence. Kent K. v. Bobby M., 210
Ariz. 279, 284, ¶ 22 (2005).

¶14            The juvenile court may terminate parental rights based on
chronic substance abuse when “the parent is unable to discharge parental
responsibilities because of . . . a history of chronic abuse of dangerous drugs,
controlled substances, or alcohol and there are reasonable grounds to
believe that the condition will continue for a prolonged indefinite period.”
A.R.S. § 8-533(B)(3). The superior court may find a parent’s substance abuse
issue will continue based upon such evidence as the parent’s history of drug
use and the parent’s failure to complete or engage in offered services.
Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 378–79, ¶ 26 (App. 2010).
A parent’s failure to abstain from substances despite a pending severance
is “evidence [the parent] has not overcome [the] dependence on drugs and
alcohol.” Id. at ¶ 29.

¶15            Father argues that insufficient evidence supports the juvenile
court’s termination on substance abuse grounds. We disagree. To be sure,
the termination hearing record is sparse: the entire hearing took sixteen
minutes; a single witness—the case manager—testified exclusively through
leading questions; and DCS offered no exhibits to support the testimony
regarding the statutory grounds for termination. But Father’s failure to
appear, for a second time, allowed the court to find he was “deemed to have
admitted the allegations in the motion for termination.” See A.R.S. § 8-
537(c); see also Ariz. R.P. Juv. Ct. 66(D)(2). According to DCS, Father



                                        4
                             JOSE F. v. DCS, A.C.
                             Decision of the Court

committed numerous drug-related offenses between 2006 and 2017, and he
tested positive for controlled substances on three occasions during the
dependency. The case manager confirmed these allegations and that Father
failed to participate in any treatment or services offered by DCS.

¶16          The record contains sufficient evidence to support the
juvenile court’s findings against Father on the chronic substance abuse
ground. We will not reweigh this evidence. See Jesus M., 203 Ariz. at 280, ¶
4. Because we affirm on the chronic substance abuse ground, we “need not
address [Father’s] claims pertaining to the other grounds” for severance. Id.
at ¶ 3.

II.            Best Interests

¶17            Once a court has found at least one statutory ground to
terminate, it may “presume that the interests of the parent and child
diverge.” Kent K., 210 Ariz. at 286, ¶ 35. We thus focus our inquiry at the
best interests stage on “the interests of the child as distinct from those of the
parent.” See id. at 285, ¶ 31. The “child’s interest in stability and security” is
the touchstone of our inquiry. See id. at 286, ¶ 34. Termination of parental
rights is in the child’s best interests “if either: (1) the child will benefit from
severance; or (2) the child will be harmed if severance is denied.” Alma S. v.
Dep’t of Child Safety, 245 Ariz. 146, 150, ¶ 13 (2018). A child benefits from
termination when the child is adoptable or a current adoption plan is in
place. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4, ¶ 12 (2016). The juvenile
court must consider the totality of the circumstances existing at the time of
the severance. Alma S., 245 Ariz. at 150, ¶ 13.

¶18            Here, the juvenile court found A.C. is living with her maternal
aunt and uncle and severance would make her adoptable. It would also
provide A.C. with stability. A.C. has been in an out-of-home placement
since birth. According to the DCS case manager, A.C. has assimilated into
her current placement and is meeting “developmental milestones.” The
case manager also agreed that failing to terminate Father’s rights would be
a detriment to A.C. because it would prolong permanency. The juvenile
court did not abuse its discretion in finding that termination was in A.C.’s
best interests.




                                        5
                   JOSE F. v. DCS, A.C.
                   Decision of the Court

                      CONCLUSION

¶19   We affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED: AA




                                6